DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Publication US 2015/0282122 A1; as cited by the Applicant’s IDS filed 9/23/2019).
With respect to claims 1 and 11, Kim discloses a user equipment (UE) comprising a receiver and a transmitter performing a method for feedback of correlation of beams in a wireless communication system (See the abstract, page 4 paragraph 51, page 7 paragraph 82, and Figures 1 and 9 of Kim for reference to a mobile station, MS, which is a type of UE, comprising antenna arrays used transmit and receive via beams, wherein feedback is made to indicate interference that different beams of a base station (BS) exert on each other at the MS, which is an indication of correlation between beams).  Kim also discloses transmitting, from a base station (BS) to the user equipment (UE), reference signals using multiple beams (See page 5 paragraphs 61-62, page 7 paragraph 83, and Figure 3 of Kim for reference to the BS transmitting multiple different beams from multiple different array antennas, which the UE measures to determine SINRs of the transmission antennas and beams, such that the multiple beam signals are types of reference signals).  Kim further discloses transmitting, from the UE to the BS, first feedback information that indicates at least one of a first correlation level between a pair of beams within each of beam groups and a second correlation level between a pair of the beam groups, wherein the multiple beams are grouped into the beam groups (See page 3 paragraph 49, page 4 paragraph 52, pages 5-6 paragraphs 69-72, and Figures 5 and 6 of Kim for reference to transmitting feedback in the form of a bitmap, i.e. as shown in Figure 6, indicating interference ratios between pairs of beams, i.e. at MS 1 indication of interference caused by beams #1-5 of BS TxAntenna #1 on the beam #3 of BS TxAntenna #0 received by RxAntenna #0 and RxBeam #6 of the MS are indicated, wherein the indication corresponds to a correlation level between beams, and wherein the beams may be grouped based on both transmitter antennas and reception antennas).
	With respect to claims 2 and 12, Kim discloses wherein the UE includes a plurality of antenna panels, and wherein each of the beam groups is grouped in each of the plurality of antenna panels (See page 5 paragraphs 61-62 and Figures 3 and 5-6 of Kim for reference to MS 1 having multiple RxAntennas, wherein beams may be grouped according to the MS RxAntennas, i.e. as shown in Figure 5).
	With respect to claims 3 and 13, Kim discloses wherein the first correlation level and the second correlation level are indicated as high correlation or low correlation using one bit (See pages 5-6 paragraphs 69-72, and Figure 6 of Kim for reference to using either a ‘0’ or a ‘1’ to indicate whether the SIR between beams is lower than or greater than a threshold, i.e. indicating low or high correlation).
	With respect to claims 4 and 14, Kim discloses wherein the first feedback information includes a beam ID that identifies each of the pair of beams and a beam group ID that identifies of the pair of beam groups (See pages 5-6 paragraphs 69-72, and Figure 6 of Kim for reference to the feedback bitmap indicating IDs of specific Rx and Tx beam pairs as well as IDs of specific Rx and Tx antenna groups).
	With respect to claims 5 and 15, Kim discloses wherein the first feedback information includes at least one of a Rank Indicator (RI), a Channel Quality Indicator (CQI), and a Reference Signal Received Power (RSRP) of the pair of beams and the pair of beam groups (See page 5 paragraph 59, pages 5-6 paragraphs 69-72, and Figures 5-6 of Kim for reference to indicating a preferred optimal beam set based on a measurement of the beams including a CQI, wherein the optimal beam set is indicated in the feedback).
	With respect to claims 10 and 20, Kim discloses wherein the UE does not transmit the first feedback information to the BS when the BS assumes that the first correlation level and the second correlation level are either high or low in advance (See pages 5-6 paragraphs 69-72, and Figure 6 of Kim for reference to not transmitting a feedback bitmap for all beam pairs of all antennas, i.e. not transmitting feedback for a beam #0 that is not used, or beams #0-5 of the other TxAntenna, i.e. a beam not transmitted may be assumed to have a low SIR correlation level).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pan et al. (U.S. Publication US 2020/0059290 A1).
 	With respect to claims 6 and 16, although Kim does disclose transmitting feedback for beam pairs grouped according to different transmit and receive antenna arrays, Kim does not specifically disclose transmitting, from the UE to the BS, second feedback information that indicates the first correlation level after the first feedback information indicating the second correlation level is transmitted.  However, Pan et al., in the field of communications, discloses a system and method of transmitting beam feedback at first of beam groups and thereafter of individual beam pairs (See page 9 paragraph 121, pages 12-13 paragraphs 157-158, page 15 paragraph 184, and Figure 4B of Pan et al. for reference to reporting group based beam feedback in step 424, and thereafter transmitting individual beam-based beam pair feedback in step 426).  Reporting both types of feedback, i.e. group based and individual beam based, has the advantage of allowing a for a reduced amount of reporting to be made on a short cycle, i.e. less information is needed to transmit group based feedback, while allowing for fine tuning according to individual beam pair feedback transmitted at a long cycle.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Pan et al., to combine transmission of both types of feedback, as suggested by Pan et al., at different times within the system and method of Kim, with the motivation being to allow for a reduced amount of reporting over a short cycle while allowing for full reporting over a longer cycle.
	With respect to claims 7 and 17, Kim discloses transmitting, from the BS to the UE, feedback mode information, wherein the feedback mode information designates information elements of the correlation level feedback information, and wherein the UE transmits the correlation level feedback information in accordance with the feedback mode information (See page 4 paragraphs 57-58 and page 6 paragraphs 70-71 of Kim for reference to the BS transmitting to the UE the threshold value, which is a type of feedback mode information designating information elements of the correlation level feedback information, to use in the feedback, wherein the UE reports the feedback for the beams according to the indicated threshold value).  Kim does not specifically disclose the feedback mode information being transmitted using Radio Resource Control (RRC) signaling or Downlink Control Information (DCI).  However, Pan et al., in the field of communications, discloses beam reporting information, i.e. feedback mode information, being signaled by a nodeB, i.e. a BS, to a WTRU, i.e. a UE, via one or more of an RRC message or DCI control signaling (See page 10 paragraph 126 of Pan et al.).  Using RRC signaling or DCI has the advantage of using well-known and standardized types of signals to control the reporting of feedback.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Pan et al., to combine using RRC signaling or DCI, as suggested by Pan et al., to indicate feedback mode information within the system and method of Kim, with the motivation being to use well-known and standardized types of signals to control the reporting of feedback.
	With respect to claim 8 and 18, Kim discloses wherein the feedback mode information designates the first correlation level or the second correlation level (See page 4 paragraph 58, page 6 paragraphs 70-71, and Figure 6 of Kim for reference to indicating a threshold that designates the specific SIR level, i.e. correlation level, to report using the feedback).
	With respect to claims 9 and 19, Kim discloses wherein the feedback mode information designates high correlation beams or lower correlation beams as the information element included in the correlation level feedback information (See page 4 paragraph 58, page 6 paragraphs 70-71, and Figure 6 of Kim for reference to indicating a threshold that designates the specific SIR level, i.e. correlation level, to report using the feedback, wherein SIR above the threshold is considered a high correlation and SIR below the threshold is considered a low correlation).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al. (U.S. Publication US 2020/0014455 A1) and Xiang et al. (U.S. Publication US 2019/0349031 A1) each discloses relevant systems and methods of reporting feedback for beams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON E MATTIS/Primary Examiner, Art Unit 2461